Name: Commission Regulation (EC) No 2312/96 of 2 December 1996 fixing the definitive aid on certain grain legumes for the 1996/97 marketing year
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  agricultural policy;  agricultural structures and production;  farming systems
 Date Published: nan

 3 . 12. 96 EN Official Journal of the European Communities No L 313/ 15 COMMISSION REGULATION (EC) No 2312/96 of 2 December 1996 fixing the definitive aid on certain grain legumes for the 1996/97 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1577/96 of 30 July 1996 introducing a specific measure in respect of certain grain legumes ('), and in particular Article 6 thereof, Whereas Article 6 ( 1 ) of Regulation (EC) No 1577/96 provides that the Commission is to determine the overrun in the maximum guaranteed area and to fix the definitive aid for the marketing year in question ; Whereas Article 6 (2) of that Regulation provides that transitional measures may be adopted in particular to prevent the application of two penalties during the first year of application of the specific measure in respect of certain grain legumes, i.e. from 1 July 1996 to 30 June 1997; Whereas the maximum guaranteed area referred to in Article 2 (2) of Council Regulation (EEC) No 762/89 of 20 March 1989 introducing a specific measure for certain grain legumes (2), as last amended by Regulation (EEC) No 2064/92 (\ was exceeded by 18,6% in 1995/96; whereas the maximum guaranteed area referred to in Article 3 of Regulation (EC) No 1577/96 was exceeded by 37,44 % in 1996/97; whereas the only penalty stemming from the overrun in the maximum guaranteed area in 1996/97 should be applied for the 1996/97 marketing year by reducing the aid provided for in Article 2 (2) of Regulation (EC) No 1577/96 proportionately; Whereas the Joint Management Committee for Cereals , Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The definitive aid for certain grain legumes for the 1996/97 marketing year shall be ECU 131,69 per hectare . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 206, 16. 8 . 1996, p . 4 . (2) OJ No L 80, 23. 3 . 1989, p . 76 . P) OJ No L 215, 30 . 7 . 1992, p . 47.